                                                                             Case 2:18-cv-02107-JCM-CWH Document 43 Filed 01/24/19 Page 1 of 3



                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                               UNITED STATES DISTRICT COURT

                                                                         8                                       DISTRICT OF NEVADA

                                                                         9   ANDREI GRUIA, an individual;                           Case No.: 2:18-cv-02107-JCM-CWH
                                                                        10                                     Plaintiff,
                                                                        11      v.
Law Office of Kevin L. Hernandez




                                                                        12
                                                                             EQUIFAX INFORMATION SERVICES, LLC, a
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                       STIPULATION AND ORDER FOR
                                                                        13   foreign limited-liability company; EXPERIAN
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                         DISMISSAL OF DEFENDANT
                                                                             INFORMATION SOLUTIONS, INC., a foreign                  EQUIFAX INFORMATION SERVICES,
                                      Las Vegas, Nevada 89123




                                                                        14   corporation; TRANS UNION LLC, a foreign                       LLC WITH PREJUDICE
                                                                             limited-liability company; BARCLAYS BANK
                                                                        15   DELAWARE, a foreign corporation; BERLIN-
                                                                             WHEELER, INC., a foreign corporation;
                                                                        16   CAPITAL ONE BANK (USA), N.A., a national
                                                                             banking association; CHASE BANK USA, N.A.,
                                                                        17   a national banking association; CITIBANK, N.A.,
                                                                             a national banking association; CONVERGENT
                                                                        18   OUTSOURCING, INC., a foreign corporation;
                                                                             DISCOVER BANK, a foreign corporation;
                                                                        19   GRANT & WEBER, INC; a domestic
                                                                             corporation; NRA GROUP, LLC dba
                                                                        20   NATIONAL RECOVERY AGENCY, a foreign
                                                                             limited-liability company; ONEMAIN
                                                                        21   FINANCIAL SERVICES, INC., a foreign
                                                                             corporation; SYNCHRONY BANK, a foreign
                                                                        22   corporation; VERIZON WIRELESS SERVICES,
                                                                             LLC; a foreign limited-liability company;
                                                                        23   WEBBANK, a foreign corporation; WELLS
                                                                             FARGO BANK, N.A., a national banking
                                                                        24   association;
                                                                                                                 Defendants.
                                                                        25

                                                                        26           Plaintiff, Andrei Gruia (“Plaintiff”), and Defendant, Equifax Information Services, LLC

                                                                        27   (“Equifax”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.

                                                                        28           Therefore, Plaintiff and Equifax, by and through their respective attorneys of record, and

                                                                                                                            Page 1 of 3
                                                                             Case 2:18-cv-02107-JCM-CWH Document 43 Filed 01/24/19 Page 2 of 3



                                                                         1   subject to the court’s approval, respectfully request dismissal of the above-captioned matter with

                                                                         2   prejudice under FRCP 41(a) as to Equifax, with Plaintiff and Equifax bearing their own attorneys’

                                                                         3   fees and costs incurred in this action.

                                                                         4   Respectfully Submitted.

                                                                         5
                                                                              Dated: January 24, 2019                          Dated: January 24, 2019
                                                                         6
                                                                              LAW OFFICE OF                                    CLARK HILL PLLC
                                                                         7    KEVIN L. HERNANDEZ
                                                                         8    /s/ Kevin L. Hernandez                           /s/ Jeremy J. Thompson
                                                                              Kevin L. Hernandez, Esq.                         Jeremy J. Thompson, Esq.
                                                                         9    Nevada Bar No. 12594                             Nevada Bar No. 12503
                                                                              2510 Wigwam Parkway, Suite 206                   3800 Howard Hughes Parkway, Suite 500
                                                                        10    Henderson, Nevada 89074                          Las Vegas, Nevada 89169
                                                                              kevin@kevinhernandezlaw.com                      jthompson@clarkhill.com
                                                                        11    Attorney for Plaintiff                           Attorneys for Equifax Information Services,
                                                                                                                               LLC
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                              Dated: January 24, 2019                          Dated: January 24, 2019
                                                                        13
                                  8872 S. Eastern Avenue, Suite 270




                                                                              LEWIS ROCA ROTHGERBER                            ALVERSON TAYLOR & SANDERS
                                      Las Vegas, Nevada 89123




                                                                        14    CHRISTIE LLP
                                                                                                                               s/ Trevor R. Waite________
                                                                        15    /s/ J. Christopher Jorgensen______               Kurt R. Bonds, Esq.
                                                                              J. Christopher Jorgensen, Esq.                   Nevada Bar No. 6228
                                                                        16    3993 Howard Hughes Pkwy., Suite 600              Trevor R. Waite, Esq.
                                                                              Las Vegas, NV 89169                              Nevada Bar No. 13779
                                                                        17    cjorgensen@lrrc.com                              6605 Grand Montecito Parkway Suite 200
                                                                              Attorneys for Barclays Bank Delaware             Las Vegas, Nevada 89149
                                                                        18    and Synchrony Bank                               efile@alversontaylor.com
                                                                                                                               Attorneys for Trans Union LLC
                                                                        19
                                                                              Dated: January 24, 2019                          Dated: January 24, 2019
                                                                        20
                                                                              NAYLOR & BRASTER                                 BALLARD SPAHR, LLP
                                                                        21
                                                                              /s/ Andrew J. Sharples
                                                                        22    Jennifer L. Braster, Esq.                        /s/ Lindsay Demaree
                                                                              Nevada Bar No. 9982                              Joel E. Tasca, Esq.
                                                                        23    Andrew J. Sharples, Esq.                         Nevada Bar No. 14124
                                                                              Nevada Bar No. 12866                             Lindsay Demaree, Esq.
                                                                        24    1050 Indigo Drive, Suite 200                     Nevada Bar No. 11949
                                                                              Las Vegas, Nevada 89145                          1980 Festival Plaza Drive, Suite 900
                                                                        25    asharples@nblawnv.com                            Las Vegas, Nevada 89135
                                                                              Attorneys for Experian                           tasca@ballardspahr.com
                                                                        26    Information Solutions, Inc.                      demareel@ballardspahr.com
                                                                                                                               Attorneys for Chase Bank USA, N.A.
                                                                        27
                                                                              ///
                                                                        28

                                                                                                                        Page 2 of 3
                                                                             Case 2:18-cv-02107-JCM-CWH Document 43 Filed 01/24/19 Page 3 of 3



                                                                         1    Dated: January 24, 2019
                                                                         2    SNELL & WILMER LLP
                                                                         3    /s/ Kelly H. Dove
                                                                              Kelly H. Dove, Esq.
                                                                         4    Nevada Bar No. 10569
                                                                              Jennifer L. McBee, Esq.
                                                                         5    Nevada Bar No. 9110
                                                                              3883 Howard Hughes Parkway, Suite 1100
                                                                         6    Las Vegas, Nevada 89169
                                                                              kdove@swlaw.com
                                                                         7    jmcbee@swlaw.com
                                                                              Attorneys for Wells Fargo Bank, N.A.
                                                                         8
                                                                                                                           IT IS SO ORDERED:
                                                                         9

                                                                        10                                                 ____________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                        11                                                         January 28, 2019
                                                                                                                           DATED: ____________________________
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                  Page 3 of 3
